AFFIRMED; Opinion Filed May 19, 2014.




                                                S
                                     Court of Appeals
                                                     In The


                              Fifth District of Texas at Dallas
                                             No. 05-12-00135-CV

                      IN THE INTEREST OF B.A.J. AND K.S.J., CHILDREN

                           On Appeal from the 301st Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. DF-07-03409

                                   MEMORANDUM OPINION
                              Before Justices FitzGerald, Fillmore, and Evans
                                         Opinion by Justice Evans
          Shelley James appeals from the trial court’s Order in Suit to Modify the Parent-Child

Relationship. Having concluded that appellant has failed to present and brief her complaint in

accordance with the rules of appellate procedure, we affirm the judgment of the trial court.

          Representing herself without an attorney, appellant filed her original brief on August 6,

2013. 1 We hold pro se litigants to the same standards as licensed attorneys and require them to

comply with applicable laws and rules of procedure. See Bolling v. Farmers Branch Indep. Sch.

Dist., 315 S.W.3d 893, 895 (Tex. App.—Dallas 2010, no pet.). Our appellate rules have specific

briefing provisions that require appellant to state concisely her complaint, provide an

understandable, succinct, and clear argument to support her contentions, and cite and apply

relevant law together with appropriate record references. See TEX. R. APP. P. 38.1(f), (h), and (i);

Bolling, 315 S.W.3d at 895.
   1
       We granted appellant’s attorney’s motion to withdraw as counsel on June 11, 2012.
          On August 19, 2013 we informed appellant by letter that her original brief was deficient

in numerous respects. Those deficiencies included, but were not limited to the absence of: (1) a

concise statement of the case, (2) a concise statement of all issues or points presented for review,

(3) a concise statement of the facts supported by record references, (4) a succinct, clear, and

accurate statement of the arguments made in the body of the brief with appropriate citations to

legal authority and the record, and (5) a short conclusion clearly stating the nature of the relief

sought. Appellant filed a subsequent brief on August 29, 2013.

          Our review of appellant’s August 29 brief reveals that it does not identify any issues or

points of error and contains no statement of facts or identifiable argument. In her “Summary of

the Argument,” appellant complains she is indigent, 2 lost the income from her job, lost child

support, and is unable to secure legal counsel to prepare an appellate brief. She also complains

about the attorney who represented her in the trial court. She does not, however, identify any

error in connection with the trial court’s twenty-two page order signed on January 27, 2012

which is the subject of this appeal.

          On pages seven through twenty-six of her brief, under the heading “Statement of the

Case,” appellant has copied information from the “Case Summary” on pages 197 through 210 in

the clerk’s record. 3 Finally, in an unidentified section of the brief on pages twenty-seven and

twenty-eight, appellant generally concludes she should have been awarded full custody of the

children. She also complains, without any legal analysis, citation to legal authority or record

references, that the trial court disregarded various recommendations made by the children, their

counselor, their attorney, and a social study. She concludes with a prayer that this court should

reverse a district court’s denial of a motion to compel arbitration.

   2
       There is no finding or affidavit of appellant’s indigency in the record.
   3
       Some of the later entries in appellant’s brief are not on the “Case Summary” in our record.


                                                           –2–
        We are not required to sort through the record to find facts or research relevant law that

might support appellant’s position. See Valadez v. Avitia, 238 S.W.3d 843, 845 (Tex. App.—El

Paso 2007, no pet.).    Because appellant has failed to identify an issue for our review or

adequately brief her position in accordance with the rules of appellate procedure, we affirm the

trial court’s order.



120135F.P05

                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –3–
                                         S
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

IN THE INTEREST OF B.A.J. AND K.S.J.,                On Appeal from the 301st Judicial District
                                                     Court, Dallas County, Texas
No. 05-12-00135-CV                                   Trial Court Cause No. DF-07-03409.
                                                     Opinion delivered by Justice Evans,
                                                     Justices FitzGerald and Fillmore
                                                     participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.
       It is ORDERED that appellees Phillips James and the Office of the Attorney General of
Texas, Child Support Division, recover their costs of this appeal, if any, from appellant Shelley
James.


Judgment entered this 19th day of May, 2014.




                                                     /David Evans/
                                                     DAVID EVANS
                                                     JUSTICE




                                               –4–